DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 8-12 are dependent on cancelled claim 4. Correction required,

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 3, 5-6, 8-10, 15 and 26-31 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Beihoff et al. US 5206596 A (hereinafter referred to as Beihoff).

Regarding claim 1, Beihoff teaches a monitoring system (fig. 1, antenna transducer 62, col. 3, ln. 37-42) configured to sense two or more electrical parameters in an electrical power circuit (col. 1, ln. 51-col. 2, ln.28), comprising: a current transformer (CT) (fig. 3, B field sensor 68 is a current transformer, col. 3, ln. 63-64) configured to sense a first electrical parameter (magnetic field), the first electrical parameter (magnetic field) being the electrical current present in a power circuit conductor (fig. 3, elm. 46, col. 3, ln. 20-21); and an antenna, the antenna configured to sense a second electrical parameter, the second electrical parameter (electrical (E) field), being an electric field generated by the power circuit conductor, the electric field being related to the electrical potential present in the power circuit conductor (fig. 3, E (electric) field sensor 66 (antenna), col. 3, ln. 60-65), whereby the antenna senses the electrical potential present in the power circuit conductor independent of whether electrical current is present in the power circuit conductor (implicit: if an electrical field is present, the electrical sensor would sense it- independent of whether electrical current is present or not).  

Regarding claim 2, Beihoff teaches the monitoring system of claim 1, wherein the power circuit conductor is a conductor of a branch circuit in the electrical power circuit (fig. 3, elm. 46, col. 3, ln. 5-33).  

Regarding claim 3, Beihoff teaches the monitoring system of claim 1, further comprising a sensing module (fig. 18, elm. 68, col. 25, ln. 43-47), the sensing module comprising: a housing (figs. 18-20, elm. 1064, col. 25, ln. 43-47), the housing having: an outer housing wall, and an inner housing wall (fig. 3, elm. 70, col. 4, ln. 1-5), the inner housing wall defining an inner opening of the sensing module (fig. 19, “Cup 1068 is inverted and telescopically received in cup 1066 such that the legs 1078 and 1080 of cup 1066 overlap and extend parallel to the legs 1084 and 1086 of cup 1068, with the insulation layer between the legs of the cups…”, col. 25), the inner opening configured to permit the power circuit conductor of the electrical power circuit to pass therethrough (see fig. 20 with 46); wherein the current transformer (fig. 3, B field sensor 68 is a current transformer, col. 3, ln. 63-68) is supported by the housing (figs. 19-20, col. 25, ln. 60-col. 26, ln. 25).  

Regarding claim 5, Beihoff teaches the monitoring system of claim 3, wherein the antenna (fig. 3, E (electric) field sensor 66, col. 3, ln. 60-65) is supported by the housing and encircles (see fig. 3) the inner opening and the CT (fig. 3, B field sensor 68 is a current transformer, col. 3, ln. 63-64) encircles the inner opening.  

Regarding claim 6, Beihoff teaches the monitoring system of claim 5, wherein the antenna (fig. 3, E (electric) field sensor 66, col. 3, ln. 60-65) is positioned between the inner housing wall (fig. 3, elm. 70, col. 4, ln. 1-5), and the CT (fig. 3, B field sensor 68 is a current transformer, col. 3, ln. 63-64).   

Regarding claim 8, Beihoff teaches the monitoring system of claim 4, wherein the antenna encircles (fig. 3, E (electric) field sensor 66, col. 3, ln. 60-65) the power circuit conductor (46), and the antenna is positioned between the power circuit conductor and the inner housing wall (see fig. 20).  

Regarding claim 9, Beihoff teaches the monitoring system of claim 4, wherein the sensing module further comprises one or more leads (fig. 20, leads 94 and 96, col. 26, ln. 9), the one or more leads configured to provide a signal representative of a least one of the electrical parameters measured by the sensing module (col. 26, ln. 9-25).  

Regarding claim 10, Beihoff teaches the monitoring system of claim 9, wherein the one or more leads comprises: a CT lead (fig. 3, leads 94 and 96, col. 4, ln. 27-32), the CT lead being configured to provide a signal representative of the second electrical parameter; and an antenna lead, the antenna lead (fig. 3, Faraday ring, leads 88 and 90, col. 4, ln. 23-26), being configured to provide a signal representative of the second electrical parameter.  

Regarding claim 15, Beihoff teaches the monitoring system of claim 1, wherein the antenna (fig. 3, E (electric) field sensor 66, col. 3, ln. 60-65) is galvanically isolated from the power circuit conductor (col. 3, ln. 65-68). 

Regarding claim 26, Beihoff teaches a method of sensing two or more electrical parameters  (col. 1, ln. 51-col. 2, ln.28), in an electrical power circuit (fig. 1, elm. 20, col. ln. 5-15), comprising: attaching a housing (figs. 18-20, elm. 1064, col. 25, ln. 43-47), around a power circuit conductor (fig. 3, elm. 46, col. 3, ln. 20-21) of the electrical power circuit such that the power circuit conductor passes through an inner opening of the housing (see figs. 3, 20); sensing a first electrical parameter of the power circuit conductor via a current transformer (CT) (fig. 3, B field sensor 68 is a current transformer, col. 25, ln. 39-50) supported by the housing and positioned around the power circuit conductor (46), the first electrical parameter (magnetic field), being an electrical current present in the power circuit conductor; sensing a second electrical parameter (electrical (E) field), of the power circuit conductor via an antenna (fig. 3, E (electric) field sensor 66 (antenna), col. 3, ln. 60-65), the second electrical parameter being an electric field generated by the power circuit conductor, wherein the electric field is related to the electrical potential present in the power circuit conductor, and the antenna sensing the electric potential present in the power circuit conductor is independent of whether electrical current is present in the power circuit conductor (implicit: if an electrical field is present, the electrical sensor would sense it- independent of whether electrical current is present or not).  

Regarding claim 27, Beihoff teaches the method of claim 26, wherein the power circuit conductor is a conductor of a branch circuit in the electrical power circuit (fig. 3, elm. 46, col. 3, ln. 5-33).

Regarding claim 28, Beihoff teaches the method of claim 26, wherein the antenna (fig. 3, E (electric) field sensor 66 (antenna), col. 3, ln. 60-65) comprises an antenna array (fig. 3, elm. 72, 74, 76, col. 4, ln. 11-18).  

Regarding claim 29, Beihoff teaches the method of claim 26, wherein the housing has: an outer housing wall (fig. 20, elm. 1080, col. 25, ln. 60-65), and an inner housing wall (fig. 3, elm. 70, col. 4, ln. 1-5), the inner housing wall defining the inner opening of the housing (1064).  

Regarding claim 30, Beihoff teaches the method of claim 29, wherein the antenna (fig. 3, E (electric) field sensor 66 (antenna), col. 3, ln. 60-65) is supported by the housing and wherein the antenna and CT (fig. 3, B field sensor 68 is a current transformer, col. 3, ln. 63-64)  encircle the inner opening (see fig. 3).  

Regarding claim 31, Beihoff teaches the method of claim 30, wherein the antenna (fig. 3, E (electric) field sensor 66 (antenna), col. 3, ln. 60-65) is positioned between the inner housing wall and the CT (fig. 3, B field sensor 68 is a current transformer, col. 3, ln. 63-64).  

Claim(s) 36 is/are rejected under 35 U.S.C. 102(a)(1)as being clearly anticipated by Lindsey.

Regarding claim 36, Lindsey teaches a sensing module (fig. 22, elm. 210, par. [0079]),  configured to sense two or more electrical parameters (par. [0005]), in an electrical power circuit (fig. 1, elm. 20, col. ln. 5-15), comprising: a housing (fig. 7, elm. 120, 140, 151, 152, par. [0061], [0067]), the housing having: an outer housing wall (fig. 7, elm. 120, 140, par. [0061]), an inner housing wall (fig. 7, elm. 151, 152, par. [0067]), the inner housing wall defining an inner opening of the sensing module (see fig. 7), the inner opening configured to permit a power circuit conductor of the electrical power circuit to pass therethrough (see fig. 4, elm. 10, par. [0058]); a current transformer (CT) (fig. 7, B field sensor 68 is a current transformer, col. 3, ln. 63-68) supported by the housing, the CT configured to sense a first electrical parameter, the first electrical parameter being the electrical current present in the power circuit conductor passing through the inner opening (fig. 7, elm. 192, par. [0074]); and a temperature sensor, the temperature sensor configured to measure a second electrical parameter being the temperature of the power circuit conductor (fig. 7, elm. 195, par. [0075]-[0076]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beihoff as applied to claim 9 above, and further in view of Lindsey et al. US 2018/031611 A1 (hereinafter referred to as Lindsey).

Regarding claim 11, Beihoff teaches the monitoring system of claim 9, Beihoff does not teach further comprising: a plurality of sensing modules, each of the plurality of sensing modules being configured to monitor a unique power circuit conductor of the electrical power circuit; and a base, the base supporting the plurality of sensing modules and comprising a common communication port; wherein each of the plurality of sensing modules is communicatively coupled to the common communication port via the one or more leads.  
Lindsey teaches further comprising: a plurality of sensing modules (fig. 22, elm. 210, par. [0079]), each of the plurality of sensing modules being configured to monitor a unique power circuit conductor of the electrical power circuit (fig. 22, elm. 10, par. [0079]); and a base (fig. 3, elm. 120, par. [0061]), the base supporting the plurality of sensing modules and comprising a common communication port; wherein each of the plurality of sensing modules is communicatively coupled to the common communication port via the one or more leads (par. [0079]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a dynamic real time transmission line monitor, sensor configured to sense in real time at least one of a temperature, a position, a current, an acceleration, a vibration, a tilt, a roll, or a distance to a nearest object, as taught in Lindsey in modifying the apparatus of Beihoff. The motivation would  monitor to transmits the signal from the antenna while a corona discharge from the antenna.

Regarding claim 12, Beihoff and Lindsey teaches the monitoring system of claim 11, Lindsey further teaches comprising a detection system (fig. 22, elm. 220, par. [0079]), wherein: the detection system is communicatively coupled to the common communication port; and the plurality of sensing modules (fig. 22, elm. 210, par. [0079]), are communicatively coupled with the detection system via the common communication port.  
The references are combined for the same reason already applied in the rejection of claim 11.

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beihoff as applied to claim 1 above, and further in view of Lindsey et al. US 2018/031611 A1 (hereinafter referred to as Lindsey).

Regarding claim 16, Beihoff teaches the monitoring system of claim 1, 
Beihoff does not teach comprising a temperature sensor, the temperature sensor configured to measure a third electrical parameter, the third electrical parameter being the temperature of the power circuit conductor.  
Lindsey further teaches comprising a temperature sensor (fig 3, temperature sensor 114, par. [0059]), the temperature sensor configured to measure a third  (temperature, par. [0059]), the third electrical parameter being the temperature of the power circuit conductor.  
The references are combined for the same reason already applied in the rejection of claim 11.

Regarding claim 17, Beihoff and Lindsey teaches the monitoring system of claim 16, Lindsey further teaches wherein the temperature sensor comprises at least one of: a thermocouple, a resistive temperature device, a thermistor, an infrared radiator, a bimetallic device, a liquid expansion device, and a silicon diode (thermocouple or an infrared temperature measuring device, par. [0059]).  
The references are combined for the same reason already applied in the rejection of claim 11.

Regarding claim 18, Beihoff and Lindsey teaches the monitoring system of claim 16, further comprising a sensing module (fig. 18, elm. 68, col. 25, ln. 43-47), the sensing module comprising: a housing (figs. 18-20, elm. 1064, col. 25, ln. 43-47), the housing having: an outer housing wall (fig. 20, elm. 1080, col. 25, ln. 60-65), and an inner housing wall (fig. 3, elm. 70, col. 4, ln. 1-5), the inner housing wall defining an inner opening of the sensing module (fig. 19, “Cup 1068 is inverted and telescopically received in cup 1066 such that the legs 1078 and 1080 of cup 1066 overlap and extend parallel to the legs 1084 and 1086 of cup 1068, with the insulation layer between the legs of the cups…”, col. 25), the inner opening configured to permit a power circuit conductor of the electrical power circuit to pass therethrough (see fig. 3 with elm. 46); wherein the current transformer (fig. 3, B field sensor 68 is a current transformer, col. 25, ln. 39-50).
Beihoff does not teach the temperature sensor are supported by the housing, the temperature sensor supported adjacent to the inner housing wall.  
Lindsey teaches the temperature sensor are supported by the housing (fig. 7, elm. 120, 140, 151, 152, par. [0061], [0067]), the temperature sensor (fig 3, temperature sensor 114, par. [0059]), supported adjacent to the inner housing wall (fig. 7, elm. 151, 152, par. [0067]).  
The references are combined for the same reason already applied in the rejection of claim 11.

Regarding claim 19, Beihoff and Lindsey teaches the monitoring system of claim 18, wherein the temperature sensor (fig 3, temperature sensor 114, par. [0059]) is within the inner opening (fig 3, temperature sensor 114, par. [0059]).  

Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beihoff in view of  Lindsey in view of  McCrea et al. US 201/00235122 A1 (hereinafter referred to as McCrea).

Regarding claim 20, Beihoff teaches a sensing module system (fig. 18, elm. 68, col. 25, ln. 43-47), configured to sense electrical parameters (col. 2, ln. 29-37), in an electrical power circuit (fig. 1, elm. 20, col. ln. 5-15), comprising: a current transformer (CT) (fig. 3, B field sensor 68 is a current transformer, col. 3, ln. 63-68) supported magnetic field), the first electrical parameter being the electrical current present in the unique power circuit conductor passing through the inner opening; and an antenna (fig. 3, E (electric) field sensor 66 (antenna), col. 3, ln. 60-65), supported by the housing, the antenna configured to sense a second electrical parameter (electrical (E) field), the second electrical parameter being an electric field generated by the unique power circuit conductor (fig. 3, elm. 46, col. 3, ln. 20-21), the electric field being related to the electrical potential present in the unique power circuit conductor, whereby the antenna senses the electrical potential present in the unique power circuit conductor independent of whether electrical current is present in the unique power circuit conductor (implicit: if an electrical field is present, the electrical sensor would sense it- independent of whether electrical current is present or not); 
Beihoff does not teach a plurality of sensing modules, each of the plurality of sensing modules configured to sense two or more electrical parameters of a unique power circuit conductor of the electrical power circuit, each of the plurality of sensing modules comprising: a housing the housing comprising: an outer housing wall an inner housing wall the inner housing wall defining an inner opening of the sensing module, the inner opening configured to permit the unique power circuit conductor to pass therethrough; and a base, the base supporting the plurality of sensing modules.  
Lindsey teaches a plurality of sensing modules, each of the plurality of sensing modules (fig. 22, elm. 210, par. [0079]), configured to sense two or more electrical parameters of a unique power circuit conductor (fig. 22, elm. 10, par. [0079]) of the electrical power circuit, each of the plurality of sensing modules comprising: a housing fig. 7, elm. 120, 140, 151, 152, par. [0061], [0067]), the housing comprising: an outer housing wall (fig. 7, elm. 120, 140, par. [0061]), an inner housing wall (fig. 7, elm. 151, 152, par. [0067]), the inner housing wall defining an inner opening of the sensing module, the inner opening configured to permit the unique power circuit conductor to pass therethrough (see fig. 4, elm. 10, par. [0058]); and a base (fig. 3, elm. 120, par. [0061]).  
The references are combined for the same reason already applied in the rejection of claim 11.
McCrea teaches the base  (fig. 5, elm. 86, par. [0033]) supporting the plurality of sensing modules (fig. 5, elm. 54, par. [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of branch circuit monitors on a single support, as taught in McCrea in modifying the apparatus of Beihoff and Lindsey. The motivation would be allows for compact arrangements of sensors.

Regarding claim 21, Beihoff and Lindsey teaches the sensing module system of claim  20, Beihoff further teaches comprises one or more leads (fig. 20, leads 94 and 96, col. 26, ln. 9), the one or more leads configured to provide information regarding the two or more electrical parameters to an external monitoring system (fig. 1, elm. 64, col. 4, ln. 23-34).   

Regarding claim 22, Beihoff, Lindsey and McCrea teaches the sensing module system of claim  21, Beihoff, Lindsey do not teach wherein the base comprises a common 
McCrea teaches the base comprises a common communication port (fig. 5, elm. 98, par. [0034]), wherein: 5the common communication port is communicatively connected to each of the one or more leads from the plurality of sensing modules (fig. 5, elm. 54, par. [0034]); and the common communication port is communicatively connected to the external monitoring system (fig. 4, elm. 22, par. [0034]).  
The references are combined for the same reason already applied in the rejection of claim 20.

Regarding claim 23, Beihoff and Lindsey teaches the sensing module system of claim 20, Beihoff and Lindsey do not teach wherein the plurality of sensing modules are arranged in a spatially-aligned array on the base. 
 	McCrea teaches wherein the plurality of sensing modules (fig. 5, elm. 54, par. [0033]) are arranged in a spatially-aligned array on the base (fig. 5, elm. 86, par. [0033]).  
The references are combined for the same reason already applied in the rejection of claim 20.

Claims 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beihoff as applied to claim 26 above, and further in view of Lindsey et al. US 2018/031611 A1 (hereinafter referred to as Lindsey).

Regarding claim 35, Beihoff teaches the method of claim 26, Beihoff does not teach sensing a third electrical parameter of the power circuit conductor via a temperature sensor, the third electrical parameter being the temperature of the power circuit conductor.  
Lindsey further teaches sensing a third electrical parameter (temperature, par. [0059]),of the power circuit conductor via a temperature sensor (fig 3, temperature sensor 114, par. [0059]), the third electrical parameter being the temperature of the power circuit conductor.  
The references are combined for the same reason already applied in the rejection of claim 11.

Claims 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey as applied to claim 36 above, and further in view of Beihoff.

Regarding claim 37, Lindsey teaches the sensing module of claim 36, Beihoff further teaches comprising an antenna (fig. 3, E (electric) field sensor 66 (antenna), col. 3, ln. 60-65) supported by the housing (see figs. 3,  col. 3, ln. 60-68), the antenna configured to sense a third electrical parameter, the third electrical parameter being an electric field generated by the power circuit conductor (fig. 3, elm. 46, col. 3, ln. 20-21), implicit: if an electrical field is present, the electrical sensor would sense it- independent of whether electrical current is present or not).8  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an arc detector includes an E field sensor sensing the E field established about the conductor by the occurrence of an electrical arc in the circuit, and a B field sensor sensing, as taught in Beihoff in modifying the apparatus of Lindsey. The motivation would be to provide used in monitoring and diagnostic applications for generating an arc indicative signal which can be monitored and used in a preventative manner before the arc reaches a level considered to be a fault.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858